Title: From Thomas Jefferson to Joseph Rapin, 11 October 1801
From: Jefferson, Thomas
To: Rapin, Joseph


Dear Sir
Washington Oct. 11. 1801.
On my arrival here I recieved your account: which I found to be all perfectly right & just, and mr Barnes, who is now going on to Philadelphia will pay you the balance. it is my duty to declare to you that I have been entirely satisfied with the integrity, diligence and skill, with which you have conducted yourself in my service, and that I very much regretted the circumstances which obliged you to leave me; however if they were for your benefit it will be a consolation, as I shall be happy always to hear of your success in life. mr LeMaire conducts himself & my affairs here extremely well, and I am in hopes we shall be perfectly satisfied with each other. accept my best wishes for your prosperity and happiness and assurances of my esteem & attachment.
Th: Jefferson
